 



[ex10-4_001.jpg]

 



   

 

 

Date: June 19, 2017

 

LINE OF CREDIT / PROMISORRY NOTE

 

InnSuites Hospitality Trust / Phoenix Northern Resort, LLC

 

Change in Terms – Termination of Loan

 

We hereby wish to terminate the Line of Credit / Promissory Note between
InnSuites Hospitality Trust and Phoenix Northern Airport Resort, LLC. All other
terms from the Line of Credit / Promissory Note dated December 22, 2015 are not
changed.

 

/s/ Phoenix Northern Resort, LLC   /s/ InnSuites Hospitality Trust By Rare Earth
Financial, LLC   by James Wirth, CEO Phoenix Northern Resort, LLC   InnSuites
Hospitality Trust Borrower   Lender

 

   

 





 

